  Case 18-29024      Doc 41   Filed 08/02/19 Entered 08/02/19 11:21:59             Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                      )               BK No.:    18-29024
MARY A. ROLFE-SHAW,                         )
and,                                        )               Chapter: 13
GEORGE SHAW,                                )
                                                           Honorable Pamela S. Hollis
                                            )
                                            )              Joliet
              Debtor(s)                     )

                        ORDER GRANTING MOTION TO INCUR DEBT

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is hereby ORDERED that:

  1) The Debtors' Motion to Incur Debt is granted.

  2) Debtors may finance a 2016 Toyota Rav4 for 22.99% APR at $647.62 per month for 66 months.




                                                        Enter:


                                                                 Honorable Pamela S. Hollis
Dated: August 02, 2019                                           United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II, A.R.D.C. #6304675
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
